Citation Nr: 1717328	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-12 870	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease, left knee with residual scar (now characterized as total left knee replacement) rated 10 percent prior to February 17, 2013; 20 percent from February 17, 2013; and 30 percent from August 1, 2017.

2.  Entitlement to an initial rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

On March 20, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran wished to withdrawal his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding entitlement to an increased rating for degenerative joint disease, left knee with residual scar (now total knee replacement) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal regarding entitlement to a higher initial rating for left knee instability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn both issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an increased rating for degenerative joint disease, left knee with residual scar (now total knee replacement) is dismissed.

The appeal for a higher initial rating for left knee instability is dismissed.



		
D. JOHNSON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


